Citation Nr: 0426118	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  98-08 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
psoriasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from August 1977 to January 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating action by the 
RO that denied entitlement to an evaluation in excess of 10 
percent for psoriasis.  In October 2003 the Board remanded 
this case to the RO for consideration of evidence developed 
by the Board.

In a statement dated in May 2003, and received at the Board 
in July 2004, the veteran claimed entitlement to an increased 
rating for a back disability.  This claim has not yet been 
adjudicated and is referred to the RO.

In a statement dated in June 2003, and also received by the 
Board in July 2004, the veteran wrote that he wanted to 
withdraw his appeal.  In April 2004, the veteran clarified 
that he intended to withdraw a claim for reimbursement of 
medical expenses in the amount of $150.00, and not his claim 
for an increased rating for psoriasis.  It is noted that the 
reimbursement claim was denied by the Board in May 2002.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VCAA requires VA to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002).  As part of 
the notice, VA has undertaken to inform claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2003).  Subsequent to the Board's development of this case, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that these requirements were not met if VA 
could not point to a specific document in the record that 
provides the necessary notice.  See Quartuccio v. Principi, 
16 Vet App 183 (2002).

The veteran has not received the notice required by § 5103(a) 
as interpreted by Quartuccio in regard to the claim on 
appeal.  Such should be accomplished prior to further 
appellate consideration of the issue of entitlement to an 
increased rating for psoriasis.  

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The AMC or RO should provide the 
veteran with the specific notice required 
under the provisions of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 4.159(b) (2003) 
with regard to the claims on appeal. 

2.  Then, the AMC or RO should re-
adjudicate the claim, and if it remains 
denied, issue a supplemental statement of 
the case.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




